994 So.2d 1247 (2008)
Murphy SINCLAIR, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-2700.
District Court of Appeal of Florida, Third District.
November 19, 2008.
Rehearing Denied December 5, 2008.
Murphy Sinclair, in proper person.
Bill McCollum, Attorney General, for appellee.
Before COPE and RAMIREZ, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
This is an appeal of an order denying a motion to correct illegal sentence under Florida Rule of Criminal Procedure 3.800(a). Defendant-appellant Murphy Sinclair states that he was sentenced to twenty years as a habitual felony offender with a fifteen-year minimum mandatory sentence as a prison releasee reoffender. This sentence is a legal sentence. See Ducksworth v. State, 834 So.2d 951, 952 (Fla. 3d DCA 2003) (sentence of life in prison as a habitual violent felony offender with concurrent thirty-year minimum mandatory sentence as a prison releasee reoffender is a legal sentence).
Affirmed.